Citation Nr: 0730602	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The RO originally denied service connection in a rating 
decision dated August 22, 2002.  The veteran submitted 
duplicate evidence, and the RO sent the veteran a second 
rating decision dated on August 26, 2002, denying the claim 
based on lack of new and material evidence.  In his March 
2003 notice of disagreement (NOD), the veteran specified that 
he disagreed with the August 26, 2002 decision, but then 
argued points related to service connection as opposed to new 
and material evidence.  As the NOD was timely with regard to 
both rating decisions, the Board will accept that the NOD was 
also for the original rating decision dated August 22, 2002, 
which denied service connection for prostate cancer.  As the 
Board is granting this claim, there is no prejudice to the 
veteran.  


FINDING OF FACT

There is medical evidence of record that the veteran had 
prostate cancer during his period of military service.  


CONCLUSION OF LAW

Service connection for prostate cancer is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In June 2007, the Board solicited an independent medical 
opinion (IME) from a urologist in order to determine whether 
the veteran's history of elevated prostate specific antigen 
(PSA), as early as December 1992, indicated that he had 
prostate cancer prior to leaving the military in June 1991.  

In August 2007, the Board received an IME from Dr. R. P., a 
urologist.  Dr. R. P. stated that while it was unlikely that 
a biopsy would have detected the veteran's prostate cancer in 
1992, "cancer cells were probably present at that time 
hiding somewhere in the prostate tissue."  Dr. R. P. also 
stated that the veteran's prostate cancer was likely present 
histologically for many years.  

In addition to the IME from Dr. R. P., Dr. H. W. submitted a 
letter in August 2003 that stated that if the veteran had 
undergone a biopsy earlier, his cancer would have been 
detected years earlier.  It was Dr. H. W.'s opinion that the 
veteran "may very well have had prostate cancer when he was 
initially evaluated" at the VA Medical Center with a PSA of 
over 4.  

The Board finds that the IME and the letter from Dr. H. W. 
are entitled to great probative weight, and that they provide 
evidence in favor of the veteran's claim.  

Beyond the above, the Board has considered the doctrine of 
reasonable doubt.  As the U.S. Court of Appeals for Veterans 
Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for prostate cancer.  The appeal 
is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the July 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran. 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and IME.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for prostate cancer is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


